   Case 1:19-cr-00059-LO Document 41 Filed 07/15/19 Page 1 of 4 PageID# 215



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA,

       v.                                            Criminal No. 1:19-cr-59 (LO)

DANIEL EVERETTE HALE,


                      Defendant.

                DEFENDANT’S NOTICE OF FILING OF MEMORANDUM
            OF UNDERSTANDING REGARDING CLASSIFIED INFORMATION

       In accordance with the Protective Order Pertaining to Classified Information entered by this

Court on May 23, 2019 (dkt. # 29), defense counsel hereby submits the attached Memorandum of

Understanding, executed by Cadence A. Mertz, Esq., regarding the handling of classified

information. Pursuant to the Protective Order (Paragraph 15), an executed copy of the attached

Memorandum of Understanding will be served upon counsel for the United States.

                                                    Respectfully submitted,

                                                    DANIEL EVERETTE HALE

                                                    By Counsel,

                                                    By:     /s/ Cadence Mertz
                                                    Cadence A. Mertz
                                                    Va. Bar # 89750
                                                    Assistant Federal Public Defender
                                                    1650 King Street, Suite 500
                                                    Alexandria, Virginia 22314
                                                    (703) 600-0840 (T)
                                                    (703) 600-0880 (F)
                                                    Cadence_Mertz@fd.org
   Case 1:19-cr-00059-LO Document 41 Filed 07/15/19 Page 2 of 4 PageID# 216



                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 15, 2019, I will electronically file the foregoing pleading with
the Clerk of the Court using the CM/ECF system, which will then send a notification of such filing
(NEF) to counsel of record.


                                                      By:     /s/ Cadence Mertz
                                                      Cadence A. Mertz
                                                      Va. Bar # 89750
                                                      Assistant Federal Public Defender
                                                      1650 King Street, Suite 500
                                                      Alexandria, Virginia 22314
                                                      (703) 600-0840 (T)
                                                      (703) 600-0880 (F)
                                                      Cadence_Mertz@fd.org




                                                  2
Case 1:19-cr-00059-LO Document 41 Filed 07/15/19 Page 3 of 4 PageID# 217
Case 1:19-cr-00059-LO Document 41 Filed 07/15/19 Page 4 of 4 PageID# 218
